internal_revenue_service department of the treasury number release date index numbers washington dc person to contact gerard traficanti id telephone number refer reply to cc intl plr-103548-00 date date legend taxpayer tax years at issue tax professional dear taxpayer this replies to a letter dated date requesting that you be granted an extension of time under sec_301_9100-3 to elect the foreign_earned_income_exclusion for the tax years at issue additional information was submitted in letters dated february june july august fax september and date the information submitted for consideration is substantially as set forth below the ruling contained in this letter is predicated upon facts and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by taxpayer this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as a part of the audit process the affidavit of the taxpayer together with the affidavits of the tax professional indicate that taxpayer reasonably relied on a qualified_tax professional for the tax years at issue taxpayer failed to elect the foreign_earned_income_exclusion for the tax years at issue sec_301 -1 b defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the standards set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides standards for extensions of time for making regulatory elections when the deadline for making the election is other than a due_date plr-103548-00 prescribed by statute sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides relief if the taxpayer reasonably relied on a qualified_tax professional and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 provides in part that the taxpayer must submit detailed affidavits from the individuals having knowledge or information about the events that led to the failure to make a valid regulatory election and to the discovery of the failure and that an affidavit must describe the engagement and responsibilities of the individual as well as the advice that the individual provided to the taxpayer sec_1_911-7 provides the rules to make a valid election of the foreign_earned_income_exclusion therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the standards set forth in sec_301_9100-3 based on the facts and circumstances of this case we conclude that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time until days from the date of this ruling letter to elect the foreign_earned_income_exclusion for the tax years at issue the granting of an extension of time to make the election is not a determination that taxpayer is otherwise eligible to make the election sec_301 - a a copy of this ruling letter should be associated with the tax returns for the tax years at issue no ruling has been requested and none is expressed as to the application of any other section of the code or regulations to the facts presented this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely allen goldstein reviewer office of the associate chief_counsel international
